UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2013 333-176705 Commission File Number BOOKEDBYUS INC. (Exact name of registrant as specified in it’s charter) Nevada 26-1679929 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Fred Person 619 S. Ridgeley Drive, Los Angeles, CA (Address of principal executive offices) (Zip Code) (323) 634-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).x Yeso No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a courto Yeso No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of January 20, 2014, we had 22,170,000 shares of common stock outstanding. TABLE of CONTENTS TABLE of CONTENTS 2 PART I—FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 15 PART II—OTHER INFORMATION 16 Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. Mine Safety Disclosures. 16 Item 5. Other Information. 16 Item 6. Exhibits. 17 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. Bookedbyus Inc. (A Development Stage Company) Financial Statements (Expressed in U.S. Dollars) For the three month periods ended November 30, 2013 and 2012 (Unaudited) 3 Bookedbyus Inc. (A Development Stage Company) Balance Sheets (Expressed in U.S. Dollars) (Unaudited) November 30, August 31, Assets Current assets Cash and cash equivalents $ $ Total current assets Other assets Intangible assets, net Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities Accounts payable and accrued liabilities (Note 4) $ $ Due to related parties - Total current liabilities Total liabilities Stockholders’ equity (deficit) Capital stock (Note 6) Authorized 75,000,000 of common shares, par value $0.001 Issued and outstanding 22,170,000 common shares issued and outstanding (2013 – 22,170,000), par value $0.001 Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. 4 Bookedbyus Inc. (A Development Stage Company) Statements of Operations (Expressed in U.S. Dollars) (Unaudited) For the three months period ended November 30, For the three months period ended November 30, For the period from the date of inception (December 27, 2007) to November 30, Revenue $
